DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 7-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics “Configurability for QoS flow ID attachment”, 3GPP Draft; R2-1701962 referred to herein as “3GPP” in view of Tang US (2020/0100133).    
 
Regarding Claim 1, 3GPP discloses a data transmission method, applied to a service data adaptation protocol (SDAP) layer (see Pg. 1 section 1, “Introduction” i.e., “A new user plane AS protocol layer (e.g., PDAP) above PDCP should be introduced to accommodate all the functions introduced in AS for the new QoS framework”) and see Pg. 1 Section 1. “Introduction” i.e., Agreements 1-5 i.e., NAS is responsible for QoSflow mapping & Agreements 4-5 i.e., QoS flow-id (i.e., “first flow IDs”) & Pg. 2, i.e., QoS flow ID is assigned for QoS flows mapped to the DRB)

mapping the QoS flows to at least one data radio bearer (DRB) to obtain a protocol data unit (PDU) packet, (see section 1 i.e., “Introduction” Agreement 1 i.e., “Traffic from PDU sessions are mapped to different DRBs”, Agreement 1-5 i.e., “AS is responsible for QoSflow->DRB mapping in DL/UL” & Agreements 4-5 i.e., DL/UL packets (i.e., “PDU packet”) are obtained & Pg. 2 i.e., mapping relationship between QoS flow and DRB)

wherein the PDU packet carries SDAP flow IDs corresponding to the QoS flows, (see Pg. 1 section 1, “Introduction” Agreements 4-5 i.e., the DL/UL packets are marked with QoS-flow-id which is performed by new user plane AS protocol layer (e.g., PDAP) (i.e., “SDAP layer”) above PDCP which accommodates all the functions introduced in AS for the new QoS framework, including: QoS-flow-id marking in DL/UL packets (“see 3GPP RAN2 NR Ad Hoc”) & Section 1 “Introduction” i.e., FFS for bullets 4 and 5 whether it might be possible to use a shorter id (i.e., “”SDAP flow IDs”) over the radio compared to that received from the CN).
 
and the first flow IDs have one-to-one correspondences with combinations of the SDAP flow IDs and DRB IDs; (see section 1, “Introduction”, “Agreement” section, last paragraph i.e., the proposed use of shorter flow ID over the radio interface results in the first QoS flow ID which is longer in length being replaced or mapped to the second, shorter flow ID; the one-to-one correspondence is further discussed in section 2, “Discussion”, see e.g. Observation 3 on Pg. 2 i.e., mapping relationship between QoS flow and DRB is one-to-one & see Pg. 1, Section 1 “Introduction” Agreements 1-5 i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping results in the QoS flow-ids (i.e., “first flow IDs”) having one-to-one correspondences with combinations of the shorter flow ids (i.e., “”SDAP flow IDs”) and DRB IDs)

and transmitting the PDU packet, (see Pg. 2, Paragraph 7 i.e., transmit the DL packet)

While 3GPP discloses the at least one data radio bearer (DRB) (see Pg. 1 “Introduction” i.e., Traffic from different PDU sessions are mapped to different DRBs), 3GPP does not disclose using DRB IDs for the at least one data radio bearer (DRB). However the claim feature would be rendered obvious in view of Tang US (2020/0100133). 

Tang discloses mapping different QoS flows to a DRB according to a QoS flow Identity (ID), (see Para [0002]).

Tang discloses using DRB IDs for the at least one data radio bearer (DRB) (see Table 1 i.e., DRB ID & Para [0113]).

see Para [0002]) and a Quality of Service (QoS) of a service carried in the DRB can be guaranteed (see Para [0002])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the at least one data radio bearer (DRB) disclosed in 3GPP to include a respective DRB Identifier such as the DRB ID assigned to a respective DRB as disclosed in the teachings of Tang who discloses mapping different QoS flows to a DRB according to a QoS flow Identity (ID) because the motivation lies in Tang for satisfying QoS of a service carried in the DRB during packet transmission.  

Regarding Claims 2 and 17, the combination of 3GPP in view of Tang discloses the data transmission method and SDAP layer of claims 1 and 16, wherein the operation of mapping the QoS flows to the at least one DRB to obtain the PDU packet comprises: mapping each of the QoS flows to only one DRB according to the one-to-one correspondences, (3GPP, see Pg. 1 “Introduction” i.e., QoSflow>-DRB mapping & Pg. 2 i.e., observation 3 & Tang, see Para [0002])

and allocating different SDAP flow IDs to different QoS flows born in the same DRB according to the one-to-one correspondences, (3GPP,see section 1, “Introduction”, “Agreement” section, last paragraph i.e., the proposed use of shorter flow ID over the radio interface results in the first QoS flow ID which is longer in length being replaced or mapped to the second, shorter flow ID; the one-to-one correspondence is further discussed in section 2, “Discussion”, see e.g. Observation 3 on Pg. 2 i.e., mapping relationship between QoS flow and DRB is one-to-one & see Pg. 1, Section 1 “Introduction” Agreements 1-5 i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping results in the QoS flow-ids (i.e., “first flow IDs”) having one-to-one correspondences with shorter flow ids (i.e., “”SDAP flow IDs”) and DRB IDs), however 3GPP does not disclose the claim features of a length of a second flow ID field used to record the SDAP flow IDs in the PDU packet being n-bit, and n being a minimum integer of integers taken in a case that 2^n is greater than or equal to a maximum number of QoS flows that are able to be born in the DRB. However the claim features would be rendered obvious in view of Tang. 

Tang discloses a length of a second flow ID field used to record second flow IDs in the PDU packet being n-bit, (see Para’s [0087-0089] i.e., a terminal device determines, according to first mapping relationships, an identification manner (i.e., “second flow ID field”) for a first QoS flow corresponding to a data packet carried in a first DRB, here, the first mapping relationships are mapping relationships between QoS flows and DRBs, [0100] i.e., For example, the first DRB corresponds to a QoS flow 1 and a QoS flow 2, the 1-bit identification information (i.e., “n-bit”) corresponding to the first DRB is set as 0 to indicate the QoS flow 1 and is set as 1 to indicate the QoS flow 2. The network device acquire, upon the reception of the data packet, identification information (i.e., “second flow ID field”) in the data packet and determines that the first DRB is used to send the data packet; and then determines, based on correspondences between the 1-bit identification information and the QoS flows under the condition of the first DRB, that the data packet in the first DRB is mapped to the QoS flow 2 when the identification information in the data packet is 1…Or if each DRB in the first mapping relationships corresponds to three QoS flows, i.e., the first mapping relationships are three-to-one mapping relationships, the terminal device may determine that the 2-bit identification information (i.e., “n-bit”) is adopted to identify the first QoS flow, [0104] i.e., The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB…For example, if the first DRB corresponds to two QoS flows, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to three QoS flow, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to five QoS flows, it may be determined that 3-bit identification information is adopted    & [0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences)

and n being a minimum integer of integers taken in a case that 2^n is greater than or equal to a maximum number of QoS flows that are able to be born in the DRB (see Para’s [0100] i.e., For example, the first DRB corresponds to a QoS flow 1 and a QoS flow 2 (i.e., maximum number of QoS flows born in the DRB), the 1-bit identification information (i.e., “n-bit”) corresponding to the first DRB is set as 0 to indicate the QoS flow 1 and is set as 1 to indicate the QoS flow 2. (i.e., 1-bit identification results in 2^1=2 which is equal to the maximum number of QoS flows=2 born in the first DRB). & [0104] i.e., The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB…For example, if the first DRB corresponds to two QoS flows, it may be determined that 1-bit identification information is adopted; or if the first DRB corresponds to three QoS flow, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to five QoS flows, it may be determined that 3-bit identification information is adopted (i.e., 3-bit identification results in 2^3=8 which is greater than the maximum number of QoS flows=5 born in the first DRB) & [0105]). 
(Tang suggests the identification information including N-bits in the data packet is used instead of the data packet carrying a QoS flow ID which results in reduced air interface overhead, (see Para’s [0086] i.e., air interface overhead is large when QoS flow ID is in the packet, [0093], & [0104-0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for a length of the SDAP flow IDs in the data packet disclosed in 3GPP to be set to n-bits such as the second flow ID field or identification information of the data packet as disclosed in Tang because the motivation lies in Tang that the identification information including N-bits in the data packet is used instead of the data packet carrying a QoS flow ID which results in reduced air interface overhead.   
Regarding Claims 3 and 18, the combination of 3GPP in view of Tang discloses the data transmission method and SDAP layer of claims 2 and 17, wherein the second flow ID field is arranged at a header or tail of the PDU packet; and/or the second flow ID field is located at a higher bit or a lower bit, (Tang, see Para [0100] i.e., the 1-bit identification information corresponding to the first DRB is set as 0 (i.e., “lower bit”) to indicate the QoS flow 1). 

Regarding Claims 4 and 19, the combination of 3GPP in view of Tang discloses the data transmission method and SDAP layer of claims 3 and 18, but does not disclose wherein the second flow ID field independently occupies one or more bytes of the header of the PDU packet. However Tang discloses the identification information may be determined to have a specific number of bits, (Tang, see Para’s [0056] i.e., the identification information having the specific number of bits, [0104] i.e.,  identification information having a specific number of bits is adopted to identify the first QoS flow…The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB & [0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences).

Therefore it would be obvious to one of ordinary skill in the art for the second flow ID field disclosed in 3GPP to occupy one or more bytes or 8 bits in the header of the packet based on the teachings of Tang who discloses the identification information may be determined to have a specific number of bits which may occupy a byte or 8 bits. 
3GPP, see section 1 “Introduction” i.e., IPflow->QoSflow mapping, QoS-flow-id acquired)

determining an SDAP flow ID and a DRB ID corresponding to the first flow ID of the QoS flow presently to be processed according to the one-to-one correspondences between the first flow IDs and the combinations of the SDAP flow IDs and the DRB IDs; (see section 1, “Introduction”, “Agreement” section, last paragraph i.e., the proposed use of shorter flow ID over the radio interface results in the first QoS flow ID which is longer in length being replaced or mapped to the second, shorter flow ID; the one-to-one correspondence is further discussed in section 2, “Discussion”, see e.g. Observation 3 on Pg. 2 i.e., mapping relationship between QoS flow and DRB is one-to-one & see Pg. 1, Section 1 “Introduction” Agreements 1-5 i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping results in the QoS flow-ids (i.e., “first flow IDs”) having one-to-one correspondences with combinations of the shorter flow ids (i.e., “”SDAP flow IDs”) and DRB IDs)

and mapping the QoS flow presently to be processed to a DRB indicated by the DRB ID, (3GPP, see Pg. 1 Section “Introduction” i.e., QoSflow mapping & Tang, see Table 1 i.e., DRB ID & Para’s [0002] & [0113]).
see Pg.1 “Introduction” i.e., shorter id corresponding to the QoS flow will include a second flow ID field in the PDU for carrying the shorter id)  

Regarding Claim 8, the combination of 3GPP in view of Tang discloses the data transmission method of claim 1, wherein the step of mapping the QoS flows to the at least one DRB to obtain the PDU packet comprises: carrying the SDAP flow IDs in the PDU packet when the QoS flows have a many-to-one mapping relationship with the DRB, (3GPP, see Section 1. “Introduction” i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping…shorter id over the radio will be in the PDU packet & Tang, see Para [0002] i.e., an access network maps each of different QoS flows to a DRB according to a QoS flow Identity (ID))

3GPP does not disclose the claim feature of and not carrying the SDAP flow ID in the PDU packet when the QoS flows do not have many-to-one mapping relationship with the DRB. However the claim feature would be rendered obvious in view of Tang US (2020/0100133).

Tang discloses not carrying a second flow ID in the PDU packet when the QoS flows do not have many-to-one mapping relationship with the DRB (see Para [0093] i.e., Specifically, in a case where the first mapping relationships are one-to-one mapping relationships (i.e., “no many-to-one”) and one QoS flow corresponds to one DRB, the terminal device does not need to include identification information (i.e., “second flow ID”) of the QoS flow in the data packet, i.e., there is no the identification information (i.e., “second flow ID”) of the QoS flow in the data packet…In this case, the terminal device does not need to include the identification information of the QoS flow in the data packet, so that the air interface overhead can be reduced). 

(Tang suggests in this case, the terminal device does not need to include the identification information of the QoS flow in the data packet, so that the air interface overhead can be reduced, (see Para [0093])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the mapping of the QoS flows to the SDAP flow ID disclosed in 3GPP to perform not carrying the flow ID in the PDU packet when the QoS flows do not have many-to-one mapping relationship with the DRB as disclosed in the teachings of Tang because the motivation lies in Tang that the terminal device does not need to include the identification information of the QoS flow in the data packet, so that the air interface overhead can be reduced. 

Regarding Claim 16, 3GPP discloses a service data adaptation protocol (SDAP) layer (see Pg. 1 section 1, “Introduction” i.e., “A new user plane AS protocol layer (e.g., PDAP) above PDCP should be introduced to accommodate all the functions introduced in AS for the new QoS framework”, Pg. 2 i.e., gNB) comprising a processor (see Pg. 1 i.e., AS protocol layer comprises a processor in the apparatus performing communications & Pg. 2 i.e., gNB apparatus) and a memory (see Pg. 1 i.e., AS protocol layer comprises a memory in the apparatus performing communications & Pg. 2 i.e., gNB apparatus): wherein the processor is configured to read a program in the memory to execute operations (see Pg. 1 i.e., AS protocol layer will process program instructions in the apparatus performing communications & Pg. 2 i.e., gNB apparatus) of: receiving quality of service (QoS) flows with first flow IDs; (see Pg. 1 Section 1. “Introduction” i.e., Agreements 1-5 i.e., NAS is responsible for QoSflow mapping & Agreements 4-5 i.e., QoS flow-id (i.e., “first flow IDs”) & Pg. 2, i.e., QoS flow ID is assigned for QoS flows mapped to the DRB)

mapping the QoS flows to at least one data radio bearer (DRB) to obtain a protocol data unit (PDU) packet, (see section 1 i.e., “Introduction” Agreement 1 i.e., “Traffic from PDU sessions are mapped to different DRBs”, Agreement 1-5 i.e., “AS is responsible for QoSflow->DRB mapping in DL/UL” & Agreements 4-5 i.e., DL/UL packets (i.e., “PDU packet”) are obtained & Pg. 2 i.e., mapping relationship between QoS flow and DRB)

wherein the PDU packet carries SDAP flow IDs corresponding to the QoS flows, (see Pg. 1 section 1, “Introduction” Agreements 4-5 i.e., the DL/UL packets are marked with QoS-flow-id which is performed by new user plane AS protocol layer (e.g., PDAP) (i.e., “SDAP layer”) above PDCP which accommodates all the functions introduced in AS for the new QoS framework, including: QoS-flow-id marking in DL/UL packets (“see 3GPP RAN2 NR Ad Hoc”) & Section 1 “Introduction” i.e., FFS for bullets 4 and 5 whether it might be possible to use a shorter id (i.e., “”SDAP flow IDs”) over the radio compared to that received from the CN).
 
and the first flow IDs have one-to-one correspondences with combinations of the SDAP flow IDs and DRB IDs; (see section 1, “Introduction”, “Agreement” section, last paragraph i.e., the proposed use of shorter flow ID over the radio interface results in the first QoS flow ID which is longer in length being replaced or mapped to the second, shorter flow ID; the one-to-one correspondence is further discussed in section 2, “Discussion”, see e.g. Observation 3 on Pg. 2 i.e., mapping relationship between QoS flow and DRB is one-to-one & see Pg. 1, Section 1 “Introduction” Agreements 1-5 i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping results in the QoS flow-ids (i.e., “first flow IDs”) having one-to-one correspondences with combinations of the shorter flow ids (i.e., “”SDAP flow IDs”) and DRB IDs)

and transmitting the PDU packet, (see Pg. 2, Paragraph 7 i.e., transmit the DL packet)

While 3GPP discloses the at least one data radio bearer (DRB) (see Pg. 1 “Introduction” i.e., Traffic from different PDU sessions are mapped to different DRBs), 3GPP does not disclose using DRB IDs for the at least one data radio bearer (DRB). However the claim feature would be rendered obvious in view of Tang US (2020/0100133). 

see Para [0002]).

Tang discloses using DRB IDs for the at least one data radio bearer (DRB) (see Table 1 i.e., DRB ID & Para [0113]).

(Tang suggests transmission of a data packet on an air interface is defined by a Data Radio Bearer (DRB) (see Para [0002]) and a Quality of Service (QoS) of a service carried in the DRB can be guaranteed (see Para [0002])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the at least one data radio bearer (DRB) disclosed in 3GPP to include a respective DRB Identifier such as the DRB ID assigned to a respective DRB as disclosed in the teachings of Tang who discloses mapping different QoS flows to a DRB according to a QoS flow Identity (ID) because the motivation lies in Tang for satisfying QoS of a service carried in the DRB during packet transmission.  

3.	Claims 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics “Configurability for QoS flow ID attachment”, 3GPP Draft; R2-1701962 referred to herein as “3GPP” in view of Tang US (2020/0100133), and further in view of  Kim et al. US (2018/0139651).   


see Pg. 1 section 1, “Introduction” i.e., “A new user plane AS protocol layer (e.g., PDAP) above PDCP should be introduced to accommodate all the functions introduced in AS for the new QoS framework”)  and comprising: receiving a protocol data unit (PDU) packet carrying quality of service (QoS) flows mapped to a data radio bearer (DRB); (see section 1 i.e., “Introduction” Agreement 1 i.e., “Traffic from PDU sessions are mapped to different DRBs”, Agreement 1-5 i.e., “AS is responsible for QoSflow->DRB mapping in DL/UL” & Agreements 4-5 i.e., DL/UL packets (i.e., “PDU packet”) are obtained & Pg. 2 i.e., mapping relationship between QoS flow and DRB & Agreement 4 i.e., DL packets over Uu are marked in band with QOS-flow-id will be received at a receiving end)

acquiring the QoS flows; (see Pg. 1 section 1, “Introduction” i.e., QoS flows will be acquired according to the QoS flow-id received in the DL packets)

and obtaining a first flow ID of each of the QoS flows according to an SDAP flow ID (see Pg. 1 section 1, “Introduction” Agreements 4-5 i.e., the DL/UL packets are marked with QoS-flow-id which is performed by new user plane AS protocol layer (e.g., PDAP) (i.e., “SDAP layer”) above PDCP which accommodates all the functions introduced in AS for the new QoS framework, including: QoS-flow-id marking in DL/UL packets (“see 3GPP RAN2 NR Ad Hoc”) & Section 1 “Introduction” Agreements 4-5 & i.e., “FFS for bullets 4 and 5 whether it might be possible to use a shorter id” (i.e., “”SDAP flow IDs”) “over the radio compared to that received from the CN” will include obtaining the first flow ID of each of the QoS flows mapped to DRB at the receiving end according to the received shorter-id (i.e., “SDAP flow ID”) in the DL packet) and a DRB ID which are carried in the PDU packet and correspond to the QoS flow, (see Pg. 1 Section 1 i.e., “Introduction” i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow>-DRB mapping…DL packets will carry shorter ID which corresponds to the QoS flow IDs mapped to DRB)

the first flow IDs have one-to-one correspondences with combinations of the SDAP flow IDs and the DRB IDs, (see section 1, “Introduction”, “Agreement” section, last paragraph i.e., the proposed use of shorter flow ID over the radio interface results in the first QoS flow ID which is longer in length being replaced or mapped to the second, shorter flow ID; the one-to-one correspondence is further discussed in section 2, “Discussion”, see e.g. Observation 3 on Pg. 2 i.e., mapping relationship between QoS flow and DRB is one-to-one & see Pg. 1, Section 1 “Introduction” Agreements 1-5 i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping results in the QoS flow-ids (i.e., “first flow IDs”) having one-to-one correspondences with combinations of the shorter flow ids (i.e., “SDAP flow IDs”) and DRB IDs)

While 3GPP discloses the at least one data radio bearer (DRB) (see Pg. 1 “Introduction” i.e., Traffic from different PDU sessions are mapped to different DRBs), 3GPP does not disclose using DRB IDs for the at least one data radio bearer (DRB). However the claim feature would be rendered obvious in view of Tang US (2020/0100133). 
see Para [0002]).

Tang discloses using DRB IDs for the at least one data radio bearer (DRB) (see Table 1 i.e., DRB ID & Para [0113]).

(Tang suggests transmission of a data packet on an air interface is defined by a Data Radio Bearer (DRB) (see Para [0002]) and a Quality of Service (QoS) of a service carried in the DRB can be guaranteed (see Para [0002])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the at least one data radio bearer (DRB) disclosed in 3GPP to include a respective DRB Identifier such as the DRB ID assigned to a respective DRB as disclosed in the teachings of Tang who discloses mapping different QoS flows to a DRB according to a QoS flow Identity (ID) because the motivation lies in Tang for satisfying QoS of a service carried in the DRB during packet transmission.  

While 3GPP discloses obtaining the first flow ID of each of the QoS flows according to the SDAP flow ID and DRB ID which correspond to the QoS flow (see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN (i.e., “second flow ID”)  of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs)  and the QoS flow ID of the data packet transmitted on the DRB1 & [0079-0083] the network side device receives an uplink data, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow ID in preset mapping relationship…the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of DRB mapped to the terminal),  the combination of 3GPP in view of Tang does not disclose a DRB ID carried in the PDU packet. However the claim feature would be rendered obvious in view of Kim et al. US (2018/0139651).

Kim discloses a DRB ID carried in a PDU packet (see Para’s [0141] i.e., PDU signaling transmission, [0144] i.e., user plane PDU, [0928] i.e., the UE transmits the uplink packet to an eNB through a DRB allocated thereto. Here, the uplink packet may include a DRB ID assigned to the UE & [0930] i.e., The eNB may identify an S1 bearer TEID mapped to the DRB (DRB ID included in the uplink packet) through which the uplink packet received from the UE is delivered).

(Kim suggests the DRB ID carried in the uplink packet is used for identifying the bearer through which the uplink packet received from the UE is delivered (see Para’s [0928-0930])). 



Regarding Claim 10, the combination of 3GPP in view of Tang, and further in view of Kim discloses the data transmission method of claim 9, wherein the step of acquiring the QoS flows comprises: parsing the PDU packet to acquire all QoS flows, each of which is mapped to only one data radio bearer; (3GPP, see Introduction i.e., QoS flow-id will be obtained in the DL packet according to shorter id includes parsing the packet at the receiving end & see Para [0105] i.e., the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences)

and the step of obtaining a first flow ID of each of the QoS flows according to SDAP flow ID and a DRB ID which are carried in the PDU packet and correspond to the QoS flow comprises: acquiring a SDAP flow ID, recorded in a second flow ID field in the PDU packet, of each QoS flow and a DRB ID of the DRB bearing the QoS flow, (3GPP, see Pg. 1 “Introduction” i.e., shorter id (i.e., “SDAP flow ID”) will be included in a second flow ID field on the DL packet for obtaining the QoS-flow ID (i.e., “first flow ID”) and DRB identification…Traffic from different PDU sessions are mapped to different DRBs…QOSflow->DRB mapping)

and determining a first flow ID corresponding to the acquired SDAP flow ID and the acquired DRB ID according to the one-to-one correspondences, (3GPP, see section 1, “Introduction”, “Agreement” section, last paragraph i.e., the proposed use of shorter flow ID over the radio interface results in the first QoS flow ID which is longer in length being replaced or mapped to the second, shorter flow ID; the one-to-one correspondence is further discussed in section 2, “Discussion”, see e.g. Observation 3 on Pg. 2 i.e., mapping relationship between QoS flow and DRB is one-to-one & see Pg. 1, Section 1 “Introduction” Agreements 1-5 i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping results in the QoS flow-ids (i.e., “first flow IDs”) having one-to-one correspondences with combinations of the shorter flow ids (i.e., “”SDAP flow IDs”) and DRB IDs)

wherein a length of the second flow ID field is n-bit, (Tang, see Para’s [0087-0089] i.e., a terminal device determines, according to first mapping relationships, an identification manner (i.e., “second flow ID field”) for a first QoS flow corresponding to a data packet carried in a first DRB, here, the first mapping relationships are mapping relationships between QoS flows and DRBs, [0100] i.e., For example, the first DRB corresponds to a QoS flow 1 and a QoS flow 2, the 1-bit identification information (i.e., “n-bit”) corresponding to the first DRB is set as 0 to indicate the QoS flow 1 and is set as 1 to indicate the QoS flow 2. The network device acquire, upon the reception of the data packet, identification information (i.e., “second flow ID field”) in the data packet and determines that the first DRB is used to send the data packet; and then determines, based on correspondences between the 1-bit identification information and the QoS flows under the condition of the first DRB, that the data packet in the first DRB is mapped to the QoS flow 2 when the identification information in the data packet is 1…Or if each DRB in the first mapping relationships corresponds to three QoS flows, i.e., the first mapping relationships are three-to-one mapping relationships, the terminal device may determine that the 2-bit identification information (i.e., “n-bit”) is adopted to identify the first QoS flow, [0104] i.e., The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB…For example, if the first DRB corresponds to two QoS flows, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to three QoS flow, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to five QoS flows, it may be determined that 3-bit identification information is adopted    & [0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences)

and n is a minimum integer of integers taken in a case that 2^n is greater than or equal to a maximum number of QoS flows that are able to be born in the DRB,  (Tang, see Para’s [0100] i.e., For example, the first DRB corresponds to a QoS flow 1 and a QoS flow 2 (i.e., maximum number of QoS flows born in the DRB), the 1-bit identification information (i.e., “n-bit”) corresponding to the first DRB is set as 0 to indicate the QoS flow 1 and is set as 1 to indicate the QoS flow 2. (i.e., 1-bit identification results in 2^1=2 which is equal to the maximum number of QoS flows=2 born in the first DRB). & [0104] i.e., The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB…For example, if the first DRB corresponds to two QoS flows, it may be determined that 1-bit identification information is adopted; or if the first DRB corresponds to three QoS flow, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to five QoS flows, it may be determined that 3-bit identification information is adopted (i.e., 3-bit identification results in 2^3=8 which is greater than the maximum number of QoS flows=5 born in the first DRB) & [0105]). 

Regarding Claim 11 the combination of 3GPP in view of Tang, and further in view of Kim discloses the data transmission method of claim 10, wherein the second flow ID field is arranged at a header or tail of the PDU packet; and/or the second flow ID field is located at a higher bit or a lower bit, (Tang, see Para [0100] i.e., the 1-bit identification information corresponding to the first DRB is set as 0 (i.e., “lower bit”) to indicate the QoS flow 1). 

Regarding Claim 12, the combination of 3GPP in view of Tang, and further in view of Kim discloses the data transmission method of claim 11, but does not disclose wherein the Tang, see Para’s [0056] i.e., the identification information having the specific number of bits, [0104] i.e.,  identification information having a specific number of bits is adopted to identify the first QoS flow…The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB & [0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences).

Therefore it would be obvious to one of ordinary skill in the art for the second flow ID field disclosed in 3GPP in view of Kim to occupy one or more bytes or 8 bits in the header of the packet based on the teachings of Tang who discloses the identification information may be determined to have a specific number of bits which may occupy a byte or 8 bits. 

Regarding Claim 15 the combination of 3GPP in view of Tang, and further in view of Kim discloses the data transmission method of claim 9, further comprising: after the QoS flows are acquired (see Pg. 1 section 1, “Introduction” i.e., QoS flows will be acquired according to the QoS flow-id received in the DL packets), determining whether the QoS flows have a many-to-one mapping relationship with the DRB, (3GPP, see Section 1. “Introduction” i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping…shorter id over the radio will be in the PDU packet & Tang, see Para [0002] i.e., an access network maps each of different QoS flows to a DRB according to a QoS flow Identity (ID))
When the QoS flow have a many-to-one mapping relationship with the DRB, (3GPP, see Section 1. “Introduction” i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping…shorter id over the radio will be in the PDU packet & Tang, see Para [0002] i.e., an access network maps each of different QoS flows to a DRB according to a QoS flow Identity (ID))

triggering the step of obtaining the first flow ID of each of the QoS flows, (see Pg. 1 section 1, “Introduction” i.e., QoS flow-ID will be obtained according to the QoS flow-id received in the DL packets based on the mapping relationship with QoS flows and DRB)

4.	Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics “Configurability for QoS flow ID attachment”, 3GPP Draft; R2-1701962 referred to herein as “3GPP” in view of Tang US (2020/0100133) as applied to claims 1 and 16 above, and further in view of LIU US (2019/0313278). 

Regarding Claims 5 and 20, the combination of 3GP in view of Tang discloses the data transmission method and SDAP layer of claims 1 and 16, further comprising: configuring the one-to-one correspondences between the first flow IDs and the combinations of the SDAP flow IDs and the DRB IDs in a process of creating the SDAP layer; (3GPP, see section 1, “Introduction”, “Agreement” section, last paragraph i.e., the proposed use of shorter flow ID over the radio interface results in the first QoS flow ID which is longer in length being replaced or mapped to the second, shorter flow ID; the one-to-one correspondence is further discussed in section 2, “Discussion”, see e.g. Observation 3 on Pg. 2 i.e., mapping relationship between QoS flow and DRB is one-to-one & see Pg. 1, Section 1 “Introduction” Agreements 1-5 i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping results in the QoS flow-ids (i.e., “first flow IDs”) having one-to-one correspondences with combinations of the shorter flow ids (i.e., “”SDAP flow IDs”) and DRB IDs), but does not disclose configuring a configuration table in which the one-to-one correspondences between the first flow IDs and the combinations of the SDAP flow IDs and the DRB IDs are recorded in a process of creating or modifying the SDAP layer; or configuring the configuration table through radio resource control (RRC) signaling. However the claim features would be rendered obvious in view of LIU US (2019/0313278).

configuring a configuration table (see Para’s [0007] i.e., the terminal and the network side device only need to query the preset mapping relationship (i.e., may be a “configuration table” since it is queried) by using the PDCP SN of the data packet as a query identifier to query the preset mapping relationship (i.e., may be a “configuration table” since it is queried), so as to know which QoS flow the data in the data packet comes from suggests querying a configuration table & [0020] i.e., since the preset mapping relationship includes the correspondence between the PDCP SN and the QoS flow ID of the data packet  of the uplink data & [0023-0028]) see Para’s [0007], [0020] & [0064]) and the DRB IDs (see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes combinations of the “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”)  and the QoS flow ID of the data packet transmitted on the DRB1).
are recorded in a process of creating or modifying the new access stratum sublayer entity; (see Para’s [0003] i.e. AS mapping, [0014], [0020] i.e., query the preset mapping relationship (i.e., “recorded”), [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “creating” the new access stratum sublayer entity) & [0064] i.e., the preset mapping relationship includes the correspondence (i.e., mapping is “recorded”) between the PDCP SN and the QoS flow ID of the data packet of the uplink data, [0073-0074 & [0103]).

or configuring the configuration table through radio resource control (RRC) signaling, (see Para [0030] i.e., receiving, by the network side device, the preset mapping relationship through RRC signaling & [0104]). 

(Liu suggests the preset mapping relationship is queried by using the PDCP SN of the data packet as a query identifier to query the preset mapping relationship, so as to know which QoS flow the data in the data packet comes from, thereby reducing the overhead of the QoS flow ID of the uplink data which is beneficial to improve the efficiency of uplink data transmission, (see Para [0064])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the configuration table configured which includes a mapping relationship in which a one-to-one correspondences between first flow IDs and combinations of second flow IDs which are a reduced bit size and DRB IDs is recorded as disclosed in Liu to be applied and created for the SDAP flow IDS corresponding to the QoS flow ID and DRBs as disclosed in 3GPP in view of Tang because the motivation lies in Liu that the preset mapping relationship is queried by using a second flow ID of reduced bit size of the data packet as a query identifier to query the preset mapping relationship, so as to know which QoS flow the data in the data packet comes from, thereby reducing the overhead of the QoS flow ID of the uplink data which is beneficial to improve the efficiency of uplink data transmission. 

Regarding Claim 6, the combination of 3GPP in view of Tang, and further in view of Liu discloses the data transmission method of claim 5, further comprising: modifying the configuration table in a process of reconfiguring the SDAP layer by RRC,  (LIU, see Figures 4B-4C Para’s [0030] i.e., receiving, by the network side device, the preset mapping relationship through RRC signaling, [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “reconfiguring” the new access stratum sublayer entity), [0057-0060] i.e., the preset mapping relationship may be modified according to the different QoS flows to DRB mapping, [0067] i.e., When the QoS flow of different service data on the network side is transmitted, the network side device maps the QoS flow of the different service data to the DRB, [0068-0069] i.e., the preset mapping relationship is  determined…by the reflective mapping of the QoS & [0070] i.e., flow mapping indicated by the RRC signaling).

5.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics “Configurability for QoS flow ID attachment”, 3GPP Draft; R2-1701962 referred to herein as “3GPP” in view of Tang US (2020/0100133), further in view of Kim et al. US (2018/0139651) as applied to claim 9 above, and further in view of LIU US (2019/0313278). 

Regarding Claim 13, the combination of 3GP in view of Tang, and further in view of Kim discloses the data transmission method of claim 1, further comprising: configuring the one-to-one correspondences between the first flow IDs and the combinations of the SDAP flow IDs and the DRB IDs in a process of creating; (3GPP, see section 1, “Introduction”, “Agreement” section, last paragraph i.e., the proposed use of shorter flow ID over the radio interface results in the first QoS flow ID which is longer in length being replaced or mapped to the second, shorter flow ID; the one-to-one correspondence is further discussed in section 2, “Discussion”, see e.g. Observation 3 on Pg. 2 i.e., mapping relationship between QoS flow and DRB is one-to-one & see Pg. 1, Section 1 “Introduction” Agreements 1-5 i.e., Traffic from different PDU sessions are mapped to different DRBs…QoSflow->DRB mapping results in the QoS flow-ids (i.e., “first flow IDs”) having one-to-one correspondences with combinations of the shorter flow ids (i.e., “”SDAP flow IDs”) and DRB IDs), but does not disclose configuring a configuration table in which the one-to-one correspondences between the first flow IDs and the combinations of the SDAP flow IDs and the DRB IDs are recorded in a process of creating or modifying the SDAP layer; or configuring the configuration table through radio resource control (RRC) signaling. However the claim features would be rendered obvious in view of LIU US (2019/0313278).

configuring a configuration table (see Para’s [0007] i.e., the terminal and the network side device only need to query the preset mapping relationship (i.e., may be a “configuration table” since it is queried) by using the PDCP SN of the data packet as a query identifier to query the preset mapping relationship (i.e., may be a “configuration table” since it is queried), so as to know which QoS flow the data in the data packet comes from suggests querying a configuration table & [0020] i.e., since the preset mapping relationship includes the correspondence between the PDCP SN and the QoS flow ID of the data packet  of the uplink data & [0023-0028]) in which a one-to-one correspondences between first flow IDs and the combinations of second flow IDs which are a reduced bit size (see Para’s [0007], [0020] & [0064]) and the DRB IDs (see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes combinations of the “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”)  and the QoS flow ID of the data packet transmitted on the DRB1).

are recorded in a process of creating or modifying the new access stratum sublayer entity; (see Para’s [0003] i.e. AS mapping, [0014], [0020] i.e., query the preset mapping relationship (i.e., “recorded”), [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “creating” the new access stratum sublayer entity) & [0064] i.e., the preset mapping relationship includes the correspondence (i.e., mapping is “recorded”) between the PDCP SN and the QoS flow ID of the data packet of the uplink data, [0073-0074 & [0103]).

or configuring the configuration table through radio resource control (RRC) signaling, (see Para [0030] i.e., receiving, by the network side device, the preset mapping relationship through RRC signaling & [0104]). 

see Para [0064])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the configuration table configured which includes a mapping relationship in which a one-to-one correspondences between first flow IDs and combinations of second flow IDs which are a reduced bit size and DRB IDs is recorded as disclosed in Liu to be applied and created for the SDAP flow IDS corresponding to the QoS flow ID and DRBs as disclosed in 3GPP in view of Tang, and further in view of Kim because the motivation lies in Liu that the preset mapping relationship is queried by using a second flow ID of reduced bit size of the data packet as a query identifier to query the preset mapping relationship, so as to know which QoS flow the data in the data packet comes from, thereby reducing the overhead of the QoS flow ID of the uplink data which is beneficial to improve the efficiency of uplink data transmission. 

Regarding Claim 14, the combination of 3GPP in view of Tang, further in view of Kim, and further in view of Liu discloses the data transmission method of claim 13, further comprising: modifying the configuration table in a process of reconfiguring the SDAP layer by RRC,  (LIU, see Figures 4B-4C Para’s [0030] i.e., receiving, by the network side device, the preset mapping relationship through RRC signaling, [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “reconfiguring” the new access stratum sublayer entity), [0057-0060] i.e., the preset mapping relationship may be modified according to the different QoS flows to DRB mapping, [0067] i.e., When the QoS flow of different service data on the network side is transmitted, the network side device maps the QoS flow of the different service data to the DRB, [0068-0069] i.e., the preset mapping relationship is  determined…by the reflective mapping of the QoS & [0070] i.e., flow mapping indicated by the RRC signaling).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.